Title: From John Adams to James Warren, 12 August 1777
From: Adams, John
To: Warren, James


     
      Dear Sir
      Phila. Aug. 12. 1777
     
     I see by the Papers, our Assembly is called, and conclude it is now Sitting.
     The Letters we receive from G. Schuyler, are enough to frighten any Body who does not know him.
     General Washington Says that all the Regiments from N.H. and M.B. are at the Northward and yet, Schuyler tells Us he has not above 4000 Men. I hope this Matter will be investigated. I believe Gates will find greater Numbers. If not I hope they will be sent him.
     Burgoigne is treading dangerous Ground, and proper Exertions will ruin him. These I hope will not be wanting.
     I rejoice to see such a Spirit arise upon the Loss of Ti. and such determined Calls for Inquiry. The Facts must be Stated from the Returns and other Evidence, and the innocent will be I hope acquitted—the guilty meet their Deserts. I see no Medium, I confess, between an honourable Acquittal and capital Punishment.
     What is become of Howe? The Jersies are very happy, relieved from an heavy Burthen. What Fears were propagated in Boston last January, that the Jersies were lost. Not a single Village, has revolted.
     We have Still Accounts of part of Howes Fleet, coasting between the Capes of Delaware and those of Cheasapeak. What this Mans design is, cannot be conjectured. It is very deep or very Shallow.
     Washington has been here with a noble Army, very obedient, and orderly.
     Our News from France, is agreable. Trade, Friendship Assistance underhand, and Loans of Money, for the present—other Things by and by. I am &c.
    